Name: 2008/475/EC: Council Decision of 23Ã June 2008 implementing Article 7(2) of Regulation (EC) NoÃ 423/2007 concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: Asia and Oceania;  civil law;  international affairs;  international security
 Date Published: 2008-06-24

 24.6.2008 EN Official Journal of the European Union L 163/29 COUNCIL DECISION of 23 June 2008 implementing Article 7(2) of Regulation (EC) No 423/2007 concerning restrictive measures against Iran (2008/475/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 423/2007 of 19 April 2007 (1), and in particular Article 15(2) thereof, Whereas: (1) On 19 April 2007, the Council adopted Regulation (EC) No 423/2007 concerning restrictive measures against Iran. Article 15(2) of that Regulation provides that the Council shall establish, review and amend the list of persons, entities and bodies referred to in Article 7(2) of that Regulation. (2) The Council has determined that certain additional persons, entities and bodies fulfil the conditions laid down in Article 7(2) of Regulation (EC) No 423/2007 and that they should therefore be listed in Annex V to that Regulation for the individual and specific reasons given, HAS DECIDED AS FOLLOWS: Article 1 Annex V to Regulation (EC) No 423/2007 shall be replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall take effect on the day of its publication. Done at Luxembourg, 23 June 2008. For the Council The President I. JARC (1) OJ L 103, 20.4.2007, p. 1. Regulation as last amended by Regulation (EC) No 219/2008 (OJ L 68, 12.3.2008, p. 5). ANNEX ANNEX V A. Natural persons Name Identifying information Reasons Date of listing 1. Reza AGHAZADEH DoB: 15.3.1949 Passport number: S4409483 valid 26.4.2000  27.4.2010 Issued: Tehran, Diplomatic passport number: D9001950, issued on 22.1.2008 valid until 21.1.2013, Place of birth: Khoy Head of the Atomic Energy Organisation of Iran (AEOI). The AEOI oversees Irans nuclear programme and is designated under UNSCR 1737 (2006). 24.4.2007 2. IRGC Brigadier-General Javad DARVISH-VAND MODAFL Deputy for Inspection. Responsible for all MODAFL facilities and installations 24.6.2008 3. IRGC Brigadier-General Seyyed Mahdi FARAHI Managing Director of the Defence Industries Organisation (DIO) which is designated under UNSCR 1737 (2006) 24.6.2008 4. Dr Hoseyn (Hossein) FAQIHIAN Address of NFPC: AEOI-NFPD, P.O. Box: 11365-8486, Tehran/Iran Deputy and Director-General of the Nuclear Fuel Production and Procurement Company (NFPC), part of the AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). The NFPC involved in enrichment-related activities that Iran is required by the IAEA Board and Security Council to suspend. 24.4.2007 5. Engineer Mojtaba HAERI MADAFL Deputy for Industry. Supervisory role over AIO and DIO 24.6.2008 6. IRGC Brigadier-General Ali HOSEYNITASH Head of the General Department of the Supreme National Security Council and involved in formulating policy on the nuclear issue 24.6.2008 7. Mohammad Ali JAFARI, IRGC Occupe un poste de commandement au sein des IRGC 24.6.2008 8. Mahmood JANNATIAN Deputy Head of the Atomic Energy Organisation of Iran 24.6.2008 9. Said Esmail KHALILIPOUR DoB: 24.11.1945, PoB: Langroud Deputy Head of AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 24.4.2007 10. Ali Reza KHANCHI Address of NRC: AEOI-NRC P.O. Box: 11365-8486 Tehran/Iran; Fax: (+9821) 8021412 Head of AEOI's Tehran Nuclear Research Centre. The IAEA is continuing to seek clarification from Iran about plutonium separation experiments carried out at the TNRC, including about the presence of HEU particles in environmental samples taken at the Karaj Waste Storage Facility where containers used to store depleted uranium targets used in those experiments are located. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 24.4.2007 11. Ebrahim MAHMUDZADEH Managing Director of Iran Electronic Industries 24.6.2008 12. Brigadier-General Beik MOHAMMADLU MODAFL Deputy for Supplies and Logistics 24.6.2008 13. Anis NACCACHE Administrateur des Barzagani Tejarat Tavanmad Saccal companies; sa sociÃ ©tÃ © a tentÃ © dacquÃ ©rir des biens sensibles, au bÃ ©nÃ ©fice dentitÃ ©s listÃ ©es au titre de la rÃ ©solution 1737 24.6.2008 14. Brigadier-General Mohammad NADERI Head of Aerospace Industries Organisation (AIO), AIO a participÃ © Ã des programmes sensibles iraniens 24.6.2008 15. IRGC Brigadier-General Mostafa Mohammad NAJJAR Minister of MODAFL, responsable de lensemble des programmes militaires, y compris des programmes de missiles balistiques. 24.6.2008 16. Dr Javad RAHIQI DoB: 21.4.1954, PoB: Mashad Head of AEOI's Esfahan Nuclear Technology Centre. This oversees the uranium conversion plant at Esfahan. Iran is required by the IAEA Board and the Security Council to suspend all enrichment-related activities. This includes all uranium conversion work. AEOI oversees Irans nuclear programme and is designated under UNSCR 1737 (2006). 24.4.2007 17. Rear Admiral Mohammad SHAFII RUDSARI MODAFL Deputy for Co-ordination 24.6.2008 18. IRGC Brigadier-General Ali SHAMSHIRI MODAFL Deputy for Counter-Intelligence, responsible for security of MODAFL personnel and Installations 24.6.2008 19. Abdollah SOLAT SANA Managing Director of the Uranium Conversion Facility (UCF) in Esfahan. This is the facility that produces the feed material (UF6) for the enrichment facilities at Natanz. On 27 August 2006, Solat Sana received a special award from President Ahmadinejad for his role. 24.4.2007 20. IRGC Brigadier-General Ahmad VAHIDI Deputy Head of MODAFL 24.6.2008 B. Legal persons, entities and bodies Name Identifying information Reasons Date of listing 1. Aerospace Industries Organisation, AIO AIO, 28 Shian 5, Lavizan, Tehran AIO oversees Irans production of missiles, including Shahid Hemmat Industrial Group, Shahid Bagheri Industrial Group and Fajr Industrial Group, which were all designated under UNSCR 1737 (2006). The head of AIO and two other senior officials were also designated under UNSCR 1737 (2006) 24.4.2007 2. Armament Industries Pasdaran Av., P.O. Box 19585/777, Tehran A subsidiary of the DIO (Defence Industries Organisation). 24.4.2007 3. Armed Forces Geographical Organisation Assessed to provide geospatial data for the Ballistic Missile programme 24.6.2008 4. Bank Melli, Melli Bank Iran and all branches and subsidiaries including Ferdowsi Avenue, P.O. Box 11365-171, Tehran Providing or attempting to provide financial support for companies which are involved in or procure goods for Irans nuclear and missile programmes (AIO, SHIG, SBIG, AEOI, Novin Energy Company, Mesbah Energy Company, Kalaye Electric Company and DIO). Bank Melli serves as a facilitator for Irans sensitive activities. It has facilitated numerous purchases of sensitive materials for Irans nuclear and missile programmes. It has provided a range of financial services on behalf of entities linked to Iran's nuclear and missile industries, including opening letters of credit and maintaining accounts. Many of the above companies have been designated by UNSCRs 1737 and 1747. 24.6.2008 (a) Melli Bank plc London Wall, 11th floor, London EC2Y 5EA, United Kingdom (b) Bank Melli Iran Zao Number 9/1, Ulitsa Mashkova, Moscow, 130064, Russia 5. Defence Technology and Science Research Centre (DTSRC)  also known as the Educational Research Institute/Moassese Amozeh Va Tahgiaghati (ERI/MAVT Co.) Pasdaran Av., P.O. Box 19585/777, Tehran Responsible for R&D. A subsidiary of the DIO. The DTSRC handles much of the procurement for the DIO. 24.4.2007 6. Iran Electronic Industries P.O. Box 18575-365, Tehran, Iran Wholly-owned subsidiary of MODAFL (and therefore a sister-organisation to AIO, AvIO and DIO). Its role is to manufacture electronic components for Iranian weapons systems. 24.6.2008 7. IRGC Air Force Operates Irans inventory of short and medium range ballistic missiles. The head of the IRGC air force was designated by UNSCR 1737. 24.6.2008 8. Khatem-ol Anbiya Construction Organisation Number 221, North Falamak-Zarafshan Intersection, 4th Phase, Shahkrak-E-Ghods, Tehran 14678, Iran IRGC-owned group of companies. Uses IRGC engineering resources for construction acting as prime contractor on major projects including tunnelling, assessed to support the Iranian ballistic missile and nuclear programmes. 24.6.2008 9. Malek Ashtar University LiÃ ©e au MinistÃ ¨re de la DÃ ©fense, a crÃ ©e en 2003 une formation sur les missiles, en Ã ©troite collaboration avec lAIO 24.6.2008 10. Marine Industries Pasdaran Av., P.O. Box 19585/777, Tehran A subsidiary of the DIO. 24.4.2007 11. Mechanic Industries Group A participÃ © Ã la production de composants pour le programme balistique 24.6.2008 12. Ministry of Defence and Armed Forces Logistics (MODAFL) West side of Dabestan Street, Abbas Abad District, Tehran Responsible for Irans defence research, development and manufacturing programmes, including support to missile and nuclear programmes 24.6.2008 13. Ministry of Defence Logistics Export (MODLEX) P.O. Box 16315-189, Tehran, Iran It is the export arm of MODAFL, and the agency used for exporting finished weapons in state-to-state transactions. Under UNSCR 1747 (2007) MODLEX should not be trading. 24.6.2008 14. 3M Mizan Machinery Manufacturing SociÃ ©tÃ © Ã ©cran de lAIO, participant Ã des acquisitions dans le domaine balistique. 24.6.2008 15. Nuclear Fuel Production and Procurement Company (NFPC) AEOI-NFPD, P.O. Box: 11365-8486, Tehran/Iran Nuclear Fuel Production Division (NFPD) of AEOI is research and development in the field of nuclear fuel cycle including: uranium exploration, mining, milling, conversion and nuclear waste management. The NFPC is the successor to the NFPD, the subsidiary company under the AEOI that runs research and development in the nuclear fuel cycle including conversion and enrichment 24.4.2007 16. Parchin Chemical Industries A travaillÃ © sur des techniques de propulsion pour le programme balistique iranien 24.6.2008 17. Special Industries Group Pasdaran Av., P.O. Box 19585/777, Tehran A subsidiary of the DIO. 24.4.2007 18. State Purchasing Organisation (SPO) The SPO appears to facilitate the import of whole weapons. It appears to be a subsidiary of MODAFL 24.6.2008